Fourth Court of Appeals
                                     San Antonio, Texas
                                          February 3, 2021

                                        No. 04-19-00411-CR

                                      Shandon KHABAZIAN,
                                            Appellant

                                                 v.

                                          STATE of Texas,
                                             Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017CR8957
                           The Honorable Jennifer Pena, Judge Presiding


                                           ORDER
Sitting:          Rebeca C. Martinez, Chief Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice


           On January 7, 2021, appellant filed a motion for rehearing. The motion is DENIED.




                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court